Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 1 of 7 PagelD #: 591

XHIBIT A
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 2 of 7 PagelD #: 592

After Recording return to:
Ocwen Loan Servicing, LLC
5720 Premier Park Drive

West Palm Beach, FL 33407

23 Gale LIMITED POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, Citibank, N.A., a national banking

association and having an office for the conduct of business in New York, New York,
solely in its capacity as trustee (in such capacity, the "Trustee") for the accounts listed in
the attached Exhibit A, hereby constitutes and appoints Ocwen Loan Servicing, LLC. as
its true and lawful attorney-in-fact, in its name, place and stead and for its use and
benefit, to execute and acknowledge in writing or by facsimile stamp or otherwise all
documents customarily and reasonably necessary and appropriate for the tasks described
in items (i) through (x) below relating to certain mortgage loans (the "Loans") serviced
by Ocwen Loan Servicing, LLC., as Servicer. These Loans are comprised of Mortgages,
Deeds of Trust, Deeds to secure Debt, Co-ops and other forms of Security Instruments
(collectively the "Security Instruments") and the notes secured thereby (the “Notes").

il.

ii.

vi.

Vii.

Vili.

The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure
Debt in the name of the undersigned, as Trustee,

The Extension and/or Renewal of Financing Statements in the name of the
undersigned, as Trustee,

The Satisfaction, Assignment and/or Release of Security Instruments
and/or Financing Statements in the name of the undersigned, as Trustee, or
the issuance of Deeds of Reconveyance upon payment in full and/or
discharge of the Notes secured thereby,

The Modification and/or Partial Release of Security Instruments, including
the subordination of a Security Instrument to an easement in favor of an
entity with powers of eminent domain.

The Assumption of Security Instruments and the Notes secured thereby,

The right to collect, accelerate, initiate suit on and/or foreclose all Loans,
and

The right to manage, sell, convey or transfer the real and/or personal
property specified in the Security Instruments.

The endorsement of loss payable drafts or other checks that are necessary to
effectuate proper servicing of the loan or repairs to the real property
encumbered by the Security Instrument,

The registration of loan collateral and real estate owned with municipalities,
counties, states, and other governmental entities as required by law, including
without limitation, the execution of documents, forms, and other instruments
necessary to comply with such law and/or to preserve loan collateral and real
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 3 of 7 PagelD #: 593

estate owned,

Xx. To the extent permitted by law, the appearance in legal and administrative
proceedings, actions, disputes, and matters concerning loan collateral and real
estate owned, and the execution of documents necessary to effectuate such
appearance, including without limitation, affidavits, pleadings, settlements,
agreements, stipulations, and letters of consent.

The undersigned gives to said attorney-in-fact full power and authority to execute
such instruments as if the undersigned were personally present, hereby ratifying and
confirming all that said attorney-in-fact shall lawfully do or cause to be done by authority
hereof. The undersigned also gives to said attorney-in-fact full power and authority to
appoint by subsequent power of attorney a subservicer (a "Subservicer") to act in its stead
so long as the Trustee is given prior notice of such appointment. The undersigned also
has power to delegate the authority given to it by Citibank, N.A., as Trustee, under this
Limited Power of Attorney, for purposes of performing its obligations and duties by
executing such additional Powers of Attorney in favor of its attorneys-in-fact as are
necessary for such purpose. The Servicer’s attorneys-in-fat shall have no greater authority
than that held by the Servicer. The Servicer shall remain liable for any acts taken or
omitted by its attorneys-in-fact. The Servicer further agrees to indemnify and hold the
Trustee and its directors, officers, employees and agents harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by reason or result
of or in connection with such additional Powers of Attorney given by the Servicer in
favor of its agents or attorneys-in-fact. The foregoing indemnity shall survive the
termination of this Limited Power of Attorney and Pooling Agreement or the earlier
resignation or removal of the Trustee under the Pooling Agreement. Third parties without
actual notice may rely upon the power granted to said attorney-in-fact under this Limited
Power of Attorney and may assume that, upon the exercise of such power, all conditions
precedent to such exercise of power have been satisfied and this Power of Attorney has
not been revoked unless an Instrument of Revocation has been recorded.

Nothing contained herein shall be construed to grant the Servicer the power to
initiate or defend any suit, litigation or proceeding brought against Citibank, N.A. as
Trustee for the trust, expect as specifically provided for herein. If the Servicer receives
any notice of suit, litigation or proceeding in the name of Citibank, N.A. as Trustee, then
the Servicer shall forward a copy of same to the Trustee within a reasonable period of
time.

This Limited Power of Attorney is not intended to extend the power s granted to
the Servicer under the Pooling Agreement to to allow the Servicers to take any action
with respect to Mortgages, Deeds of Trust or Mortgage Notes not authorized by the
Pooling and Agreement. Notwithstanding anything contained herein to the contrary, the
Servicer shall not, without the Trustee’s written consent, and such consent shall not be
unreasonably withheld: (i) initiate any action, suit or proceeding directly relating to the
servicing of a Loan solely under the Trustee’s name without indicating the Servicer in its
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 4 of 7 PagelD #: 594

applicable, representative capacity, so long as the jurisdictional and procedural rules will
allow for the insertion to occur, (ii) initiate any action, suit or proceeding not directly
relating to the servicing of a Loan solely under the Trustee’s name, (iii) engage counsel to
represent the Trustee in any action, suit or proceeding not directly relating to the
servicing of a Loan, or (iv) prepare, execute or deliver any government filings, forms,
permits, registrations or other documents or take any action with the intent to cause, and
that actually causes, the Trustee to be registered to do business in any state.

The Servicer hereby agrees to indemnify and hold the Trustee and its directors,
officers, employees and agents harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by reason or result of or in
connection with the exercise by the Servicer of the powers granted to it hereunder. The
foregoing indemnity shall survive the termination of this Limited Power of Attorney and
the Pooling Agreement or the earlier resignation or removal of the Trustee under the
Pooling Agreement.

This limited power of attorney has been executed and is effective as of this 11th
day of April 2017 and the same and any subsequent limited power of attorney given to
any Subservicer or attorneys-in-fact shall terminate on the date that is the earlier of (i)
one year from the date hereof and (ii) the occurrence of any of the following events or
until revoked in writing by the undersigned provided, that so long as none of the
following events below have occurred or continuing, the Trustee shall execute and
deliver a replacement power of attorney:

i. the supervision or termination of Ocwen Loan Servicing, LLC. as the
Servicer with respect to the Loans serviced under the Pooling
Agreement,

ii. the transfer of servicing from Ocwen Loan Servicing, LLC. to another
Servicer with respect to the Loans serviced under the Pooling
Agreement,

iii. the appointment of a receiver or conservator with respect to the business

of the attorney-in-fact or Ocwen Loan Servicing, LLC. or,

iv. the filing of a voluntary or involuntary petition of bankruptcy by
the attorney-in-fact, Ocwen Loan Servicing, LLC. or any of their
creditors.

Notwithstanding the foregoing, the power and the authority given to said
attorney-in-fact, Subservicer or the Servicer’s attorney-in-fact under this Limited Power
of Attorney shall be revoked with respect to the Pooling Agreement and the Loans
subject thereto upon the occurrence of:

i, the suspension or termination of Oewen Loan Servicing, LLC. as the
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 5 of 7 PagelD #: 595

Servicer; or

il. the transfer of servicing from Ocwen Loan Servicing, LLC to another
Servicer.

Nothing contained herein shall be deemed to amend or modify the Pooling
Agreement or the respective rights, duties or obligations of the Trustee or Ocwen Loan
Servicing, LLC. thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.

If this limited power of attorney is revoked or terminated for any reason
whatsoever, a limited power of attorney given by the Servicer to any Subservicer or
attorneys-in-fact shall be deemed to be revoked or terminated at the same time.

This Limited Power of Attorney is entered into and shall be governed by the laws
of the State of New York, without regard to conflicts of law principles of such state.

This Limited Power of Attorney supersedes all prior powers of attorney given by
the undersigned to Ocwen Loan Servicing, LLC. for the Loans, and all such powers and
the authority granted thereunder are hereby revoked effective as of the date of recording
of this Limited Power of Attorney.

Witnesses:
Citibank, N.A. as Trustee

 

Name: Danny Lee
a : Title: Vice President

AMG eR —

Name: Anthony Bausa/

Name: Idknifer HIMeCourt Title Vice President
Title: VicesPresident

      
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 6 of 7 PagelD #: 596

STATE OF NEW YORK)

) SS
COUNTY OF NEW YORK)

On the 11" day of April in the year 2017, before me personally came Jennifer .
McCourt, to me known, who, being by me duly sworn, did depose and say that she is a
Vice President of Citibank, N.A., the entity described in and which executed the above

instrument; and that she signed her name thereto by authority of the board of directors of
said entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written,

VQA= Ye
Notary Public

 
Case 1:18-cv-00427-JJM-LDA Document 36-1 Filed 07/15/19 Page 7 of 7 PagelD #: 597

Exhibit A

American Home Mortgage Asset Trust 2006-3
American Home Mortgage Asset Trust 2006-3 Mortgage Backed Pass Through
Certificate, Series 2006-3

American Home Mortgage Asset Trust 2006-4
American Home Mortgage Asset Trust 2006-4 Mortgage Backed Pass Through
Certificate, Series 2006-4

American Home Mortgage Investment Trust 2004-3
American Home Mortgage Investment Trust 2004-3 Mortgage Backed notes, Series

2004-3
